                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 1 of 17




                                                          Jason O. Sias (SBN # 279196)
                                                     1
                                                          Jsias@siaslawinc.com
                                                     2    SIAS LAW, INC.
                                                          1809 S Street, Suite 101-291
                                                     3    Sacramento, CA 95811
                                                          Telephone: (888) 958-5071
                                                     4
                                                          Facsimile: (888) 958-5072
                                                     5
                                                          Counsel for Plaintiffs
                                                     6    THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV., BERNADETTE VALLEZ,
                                                     7
                                                          individually, and as guardian ad litem for X.S.A., B.T. and I.P.T.

                                                     8
                                                                                     UNITED STATES DISTRICT COURT
                                                     9
                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                     10
                                                          THE ESTATE OF FERNANDO ARTURO                   )   Case No.: #________________________
                                                     11                                                   )
                                                          ALVAREZ, IV, by and through its administrator)
                                                     12
                                                          of the estate; BERNADETTE VALLEZ,               )   PLAINTIFFS’ COMPLAINT FOR
                 T: 888.958.5071 – F. 888.958.5072




                                                          individually; X.S.A., a minor, by and through )     DAMAGES
                    1809 S Street, Suite 101-291




                                                                                                          )
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   her Guardian Ad Litem, BERNADETTE
                                                          VALLEZ; B.T., a minor, by and through his       )   1. Fourth Amendment – Detention and
                                                     14                                                   )
                                                          Guardian Ad Litem, BERNADETTE VALLEZ; )                Arrest (42 U.S.C. §1983)
                                                     15   and I.P.T., a minor, by and through her Guardian)   2. Fourth Amendment – Excessive Force
                                                          Ad Litem, BERNADETTE VALLEZ,                    )      (42 U.S.C. §1983)
                                                     16                                                   )   3. Fourth Amendment – Denial of Medical
                                                                                                          )
                                                                          Plaintiffs,                     )      Care (42 U.S.C. §1983)
                                                     17
                                                                  vs.                                     )   4. Substantive Due Process – Deprivation
                                                     18                                                   )      of Life Without Due Process (42 U.S.C.
                                                          CITY OF SAN JOSE, and DOES 1-10                 )      §1983)
                                                     19   inclusive,                                      )   5. First and Fourteenth Amendments –
                                                                                                          )
                                                                                                          )      Interference with Familial Relationship
                                                     20
                                                                                                          )      (42 U.S.C. §1983)
                                                                          Defendants.                     )
                                                     21                                                       6. Municipal Liability – Failure to Train
                                                                                                          )      (42 U.S.C. 1983)
                                                     22                                                   )   7. Municipal Liability – Ratification (42
                                                                                                          )
                                                                                                          )      U.S.C. §1983)
                                                     23
                                                                                                          )   8. Municipal Liability – Unconstitutional
                                                     24                                                   )      Custom, Practice, or Policy (42 U.S.C.
                                                                                                          )      §1983)
                                                     25                                                   )
                                                                                                          )
                                                     26                                                   )
                                                                                                          )
                                                     27                                                   )   DEMAND FOR JURY TRIAL
                                                                                                          )
                                                     28



                                                                                                     -1-
                                                                              PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                        Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 2 of 17




                                                     1                                       COMPLAINT FOR DAMAGES
                                                     2        1. Plaintiffs, THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV., by and through
                                                     3    its administrator of the estate, BERNADETTE VALLEZ, individually, and as guardian ad litem
                                                     4    for X.S.A., B.T. and I.P.T (hereinafter, collectively as “Plaintiffs”), complain of Defendants
                                                     5    CITY OF SAN JOSE and DOES 1 through 10, inclusive, and allege as follows:
                                                     6                                              INTRODUCTION
                                                     7        2. This civil rights action seeks compensatory and punitive damages from Defendants for
                                                     8    violating various rights under the United States Constitution in connection with the fatal officer
                                                     9    involved killing of Plaintiffs son and brother, Fernando Arturo Alvarez, IV (hereinafter as
                                                     10   “DECEDENT”) on August 22, 2019, in the City of San Jose, County of Santa Clara, California.
                                                     11                                      JURISDICTION AND VENUE
                                                     12       3.      This Court has original jurisdiction pursuant to 28 U.S.C. §1331 and 1343(a)(3)-(4)
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   because Plaintiff asserts claims arising under the laws of the United States, including 42 U.S.C.
                                                     14   §1983 and the Fourth and Fourteenth Amendments of the United States Constitution.
                                                     15       4. Venue is proper in this Court under 28 U.S.C. §1391(b) because Defendants reside in this
                                                     16   district and all incidents, events, and occurrences giving rise to this action occurred in this
                                                     17   district.
                                                     18                                                 PARTIES
                                                     19       5. At all relevant times, THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV
                                                     20   (hereinafter as “DECEDENT”) was an individual residing in the City of Modesto, County of
                                                     21   Stanislaus, California.
                                                     22       6. Plaintiff BERNADETTE VALLEZ (“BERNADETTE”) is an individual residing in the
                                                     23   city of Modesto, county of Stanislas, California, and is the biological mother of DECEDENT.
                                                     24   BERNADETTE sues collectively in her individual capacity as the mother of DECEDENT, in a
                                                     25   representative capacity and as guardian ad litem to Plaintiffs X.S.A., B.T. and I.P.T..
                                                     26       7. At all times relevant herein, Plaintiff X.S.A. was a minor residing in the county of
                                                     27   Stanislas, California and is the biological younger sister of DECEDENT. X.S.A. sues in her
                                                     28   individual capacity and by and through her guardian ad litem, BERNADETTE.


                                                                                                         -2-
                                                                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 3 of 17




                                                     1       8. At all times relevant herein, Plaintiff B.T. was a minor residing in the county of Stanislas,
                                                     2    California and is the biological younger brother of DECEDENT. B.T. sues in his individual
                                                     3    capacity and by and through his guardian ad litem, BERNADETTE.
                                                     4       9. At all times relevant herein, Plaintiff I.P.T. was a minor residing in the county of
                                                     5    Stanislas, California and is the biological younger brother of DECEDENT. I.P.T. sues in his
                                                     6    individual capacity and by and through his guardian ad litem, BERNADETTE.
                                                     7       10. At all times relevant, Defendant CITY OF SAN JOSE (hereinafter as the “CITY”) is and
                                                     8    was a municipal corporation existing under the laws of the State of California. CITY is a
                                                     9    chartered subdivision of the State of California with the capacity to be sued. CITY is responsible
                                                     10   for the actions, omissions, policies, procedures, practices, and customs of its various agents and
                                                     11   agencies, including the San Jose Police Department (hereinafter as “SJPD”) and its agents and
                                                     12   employees. At all times relevant, Defendant CITY was responsible for assuring that the actions,
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   omissions, policies, procedures, practices and customs of the SJPD and its employees and agents
                                                     14   complied with laws of the United States and of the State of California. At all relevant times,
                                                     15   CITY was the employer of Defendants 1-10.
                                                     16      11. Defendants DOES 1-5 (hereinafter as “DOE OFFICERS”) are law enforcement officers
                                                     17   for the SJPD. DOE OFFICERS were acting under color of law within the course and scope of
                                                     18   their duties as officers for the SJPD at all relevant times. Also at all relevant times, DOE
                                                     19   OFFICERS were acting with the complete authority and ratification of their principal, Defendant
                                                     20   CITY.
                                                     21      12. Defendants DOES 6-8 are supervisory officers for the SJPD who were acting under color
                                                     22   of law within the course and scope of their duties as officers for the SJPD. DOES 6-8 were
                                                     23   acting with the complete authority and ratification of their principal, Defendant CITY.
                                                     24      13. Defendants DOES 9-10 are managerial, supervisorial, and policymaking employees of
                                                     25   the SJPD, who were acting under color of law within the course and scope of their duties as
                                                     26   managerial, supervisorial, and policymaking employees for the SJPD. DOES 9-10 were acting
                                                     27   with the complete authority and ratification of their principal, Defendant CITY.
                                                     28      14. On information and belief, DOES 1-10 were residents of the City of San Jose.


                                                                                                       -3-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 4 of 17




                                                     1       15. In doing the acts and failing and omitting to act as hereinafter described, Defendants
                                                     2    DOE OFFICERS were acting on the implied and actual permission and consent of the SJPD and
                                                     3    Defendants DOES 6-10.
                                                     4       16. In doing the acts and failing and omitting to act as hereinafter described, Defendants
                                                     5    DOES 1-10 were acting on the implied and actual permission and consent of CITY.
                                                     6       17. The true names and capacities, whether individual, corporate, association or otherwise of
                                                     7    Defendants DOES 1-10, inclusive, are unknown to Plaintiffs, who otherwise sue these
                                                     8    Defendants by such fictitious names. Plaintiff may seek leave to amend this complaint to show
                                                     9    the true names and capacity of these Defendants when they have been ascertained and new
                                                     10   information comes to light. Each of the fictitiously-named Defendants is responsible in some
                                                     11   manner for the conduct or liabilities alleged herein.
                                                     12      18. At all times mentioned herein, each and every defendant was the agent of each and every
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   other defendant and had the legal duty to oversee and supervise the hiring, conduct, and
                                                     14   employment of each and every defendant.
                                                     15      19. All of the acts complained of herein by the Plaintiffs against Defendants were done and
                                                     16   performed by said Defendants by and through their authorized agents, servants, and/or
                                                     17   employees, all of whom at all relevant times herein were acting within the course, purpose and
                                                     18   scope of said agency, service, and/or employment capacity. Moreover, Defendants and their
                                                     19   agents ratified all of the acts complained of herein.
                                                     20      20. DOES 1-10 are sued in their individual capacity.
                                                     21                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
                                                     22      21. Plaintiffs repeat and re-allege each and every allegation in the preceding paragraphs of
                                                     23   this Compliant with the same force and effect as if fully set forth herein.
                                                     24      22. Upon information and belief, on August 22, 2019, at or about 2:40 a.m., on or near 150
                                                     25   East San Fernando Street in the city of San Jose, DOE OFFICERS initiated a traffic stop on
                                                     26   DECENDENT, Fernando Arturo Alvarez, IV.
                                                     27      23. Upon information and belief, DECEDENT fled on his skateboard and DOE OFFICERS
                                                     28   pursued him. As DECEDENT skated away, DOE OFFICERS, under color of law and in the


                                                                                                       -4-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                     Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 5 of 17




                                                     1    course and scope of their duties, drove their vehicle onto and over DECEDENT, thereby using
                                                     2    excessive force against him and eventually killing him.
                                                     3        24. At all relevant times, DECEDENT was unarmed and did not pose an immediate threat of
                                                     4    death or serious bodily injury to himself or to anyone else, including DOE OFFICERS.
                                                     5        25. Upon information and belief, after being ran over, DECEDENT was immobile and in
                                                     6    obvious and critical need of emergency medical care and treatment.
                                                     7        26. Upon information and belief, Defendants did not timely summon medical care or permit
                                                     8    personnel to treat DECEDENT. The delay of medical care to DECEDENT caused DECEDENT
                                                     9    extreme physical and emotional pain and suffering, and was a contributing cause of
                                                     10   DECEDENT’s serious injuries.
                                                     11       27. Plaintiffs (excluding DECEDENT) were dependent on DECEDENT, to some extent, for
                                                     12   the necessities of life.
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13       28. Plaintiff BERNADETTE is one of DECEDENT’s successor-in-interest as defined by
                                                     14   California Code of Civil Procedure Section 377.11, but also is entitled to appointment as
                                                     15   administrator of DECEDENT’s estate as defined by California Probate Code Section 8460-8461.
                                                     16   On August 16, 2021, BERNADETTE filed a petition for Letters of Administration (and Letters
                                                     17   of Special Administration) with the Stanislaus County Probate Court.
                                                     18       29. BERNADETTE incurred funeral and burial expenses as a result of Defendants’
                                                     19   misconduct.
                                                     20                                    FIRST CLAIM FOR RELIEF
                                                     21                    Fourth Amendment – Detention and Arrest (42 U.S.C. §1983)
                                                     22    (By Plaintiff THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV, by and through
                                                     23                         its administrator of the estate against all Defendants)
                                                     24       30. Plaintiff repeats and re-alleges each and every allegation in the preceding paragraphs of
                                                     25   this Compliant with the same force and effect as if fully set forth herein.
                                                     26       31. DOE OFFICERS detained DECEDENT without reasonable suspicion and arrested him
                                                     27   without probable cause.
                                                     28       32. When DOE OFFICERS ran DECEDENT over with their vehicle, they violated


                                                                                                        -5-
                                                                                 PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 6 of 17




                                                     1    DECENDENT’s right to be secure in his person against unreasonable searches and seizures as
                                                     2    guaranteed to DECEDENT under the Fourth Amendment to the United States Constitution and
                                                     3    applied to state actors by the Fourteenth Amendment.
                                                     4       33. As a direct and proximate result of DOE OFFICERS misconduct DECEDENT suffered
                                                     5    extreme physical pain and suffering, and emotional distress up to the time of his death.
                                                     6    Additionally, he suffered the loss of life, earning capacity, loss of enjoyment of life, funeral and
                                                     7    burial expenses, attorneys’ fees, costs of suit, other pecuniary losses not yet ascertained and the
                                                     8    loss of DECEDENT’s love, affection, society and companionship.
                                                     9       34. The claim against Defendant CITY and DOE OFFICERS is based upon Plaintiff’s
                                                     10   allegation that SJPD policies, practices or customs were a cause of the injuries suffered by
                                                     11   DECEDENT and Plaintiff herein, and as set forth above.
                                                     12      35. Plaintiff is informed and believes and thereon alleges that the conduct of DOE
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   OFFICERS were willful, wanton, malicious, an done with reckless disregard for the rights and
                                                     14   safety of DECEDENT and therefore warrants the imposition of exemplary and punitive damages
                                                     15   as to DOE OFFICERS in an amount to be determined at time of trial.
                                                     16      36. Plaintiff brings this claim as a Special Administrator of the DECEDENT’s ESTATE.
                                                     17   Plaintiff also seeks attorneys’ fees under this claim.
                                                     18      37. Plaintiff also prays for relief as hereunder appears.
                                                     19                                   SECOND CLAIM FOR RELIEF
                                                     20                      Fourth Amendment – Excessive Force (42 U.S.C. §1983)
                                                     21    (By Plaintiff THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV, by and through
                                                     22                        its administrator of the estate against all Defendants)
                                                     23      38. Plaintiff repeats and re-alleges each and every allegation in the preceding paragraphs of
                                                     24   this Compliant with the same force and effect as if fully set forth herein.
                                                     25      39. Defendants DOE OFFICERS used excessive force against DECENDENT when they ran
                                                     26   him over and ultimately killed him (hereinafter as “excessive and deadly force”). Defendants
                                                     27   DOE OFFICERS’ unjustified excessive and deadly force deprived DECEDENT of his right to be
                                                     28   secure in his person against unreasonable searches and seizures as guaranteed to DECEDENT


                                                                                                       -6-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 7 of 17




                                                     1    under the Fourth Amendment to the United States Constitution and applied to state actors by the
                                                     2    Fourteenth Amendment.
                                                     3       40. The running him over with their vehicle was excessive and unreasonable, especially
                                                     4    because DECEDENT posed no immediate threat of death or serious bodily injury at the time of
                                                     5    the incident. Further, Defendants DOE OFFICERS’ use of deadly force violated their training
                                                     6    and standard police officer training.
                                                     7       41. As a direct and proximate result of DOE OFFICERS misconduct DECEDENT suffered
                                                     8    extreme physical pain and suffering, and emotional distress up to the time of his death.
                                                     9    Additionally, he suffered the loss of life, earning capacity, loss of enjoyment of life, funeral and
                                                     10   burial expenses, attorneys’ fees, costs of suit, other pecuniary losses not yet ascertained and the
                                                     11   loss of DECEDENT’s love, affection, society and companionship.
                                                     12      42. The claim against Defendant CITY and DOE OFFICERS is based upon Plaintiff’s
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   allegation that SJPD policies, practices or customs were a cause of the injuries suffered by
                                                     14   DECEDENT and Plaintiff herein, and as set forth above.
                                                     15      43. Plaintiff is informed and believes and thereon alleges that the conduct of DOE
                                                     16   OFFICERS were willful, wanton, malicious, an done with reckless disregard for the rights and
                                                     17   safety of DECEDENT and therefore warrants the imposition of exemplary and punitive damages
                                                     18   as to DOE OFFICERS in an amount to be determined at time of trial.
                                                     19      44. Plaintiff brings this claim as a Special Administrator of the DECEDENT’s ESTATE.
                                                     20   Plaintiff also seeks attorneys’ fees under this claim.
                                                     21      45. Plaintiff also prays for relief as hereunder appears.
                                                     22                                    THIRD CLAIM FOR RELIEF
                                                     23                  Fourth Amendment – Denial of Medical Care (42 U.S.C. §1983)
                                                     24    (By Plaintiff THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV, by and through
                                                     25          its administrator of the estate against DOE OFFICERS against all Defendants)
                                                     26      46. Plaintiff repeats and re-alleges each and every allegation in the preceding paragraphs of
                                                     27   this Compliant with the same force and effect as if fully set forth herein.
                                                     28      47. Defendants knew that failure to provide timely medical treatment to DECEDENT could


                                                                                                       -7-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 8 of 17




                                                     1    result in further significant injury, great bodily harm, death, or the unnecessary and wonton
                                                     2    infliction of pain, but disregarded that serious medical need, causing him great bodily harm and
                                                     3    death.
                                                     4       48. Upon information and belief, in particular, Defendants took actions which caused
                                                     5    DECEDENT to go into a state of unconsciousness and then delayed resuscitation attempts,
                                                     6    withholding vital information from hospital personnel regarding the full extent of DECEDENT’s
                                                     7    injuries, which made it difficult for medical personnel to provide the timely medical treatment
                                                     8    DECEDENT required to survive his injuries.
                                                     9       49. The denial of medical care by Defendants DOE OFFICERS deprived DECEDENT of his
                                                     10   right to be secure in his person against unreasonable searches and seizures as guaranteed to
                                                     11   DECEDENT under the Fourth Amendment to the United States Constitution and applied to state
                                                     12   actors by the Fourteenth Amendment.
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13      50. As a result of the foregoing, Defendants are liable for DECEDENT’s injuries, either
                                                     14   because they were integral participants in the excessive use of force, or because they failed to
                                                     15   intervene to prevent these violations.
                                                     16      51. The claim against Defendant CITY and DOE OFFICERS is based upon Plaintiff’s
                                                     17   allegation that SJPD policies, practices or customs were a cause of the injuries suffered by
                                                     18   DECEDENT and Plaintiff herein, and as set forth above.
                                                     19      52. As a direct and legal result of Defendants’ acts and omissions, Plaintiff suffered damages,
                                                     20   including, but not limited to, loss of earnings and earning capacity, loss of enjoyment of life, pain
                                                     21   and suffering, physical injuries and sickness, emotional distress, funeral and burial expenses,
                                                     22   attorneys’ fees, costs of suit, other pecuniary losses not yet ascertained and the loss of
                                                     23   DECEDENT’s love, affection, society and companionship.
                                                     24      53. Plaintiff is informed and believes and thereon alleges that the conduct of DOE
                                                     25   OFFICERS were willful, wanton, malicious, an done with reckless disregard for the rights and
                                                     26   safety of DECEDENT and therefore warrants the imposition of exemplary and punitive damages
                                                     27   as to DOE OFFICERS in an amount to be determined at time of trial.
                                                     28      54. Plaintiff brings this claim as a Special Administrator of the DECEDENT’s ESTATE.


                                                                                                       -8-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 9 of 17




                                                     1    Plaintiff also seeks attorneys’ fees under this claim.
                                                     2       55. Plaintiff also prays for relief as hereunder appears.
                                                     3                                    FOURTH CLAIM FOR RELIEF
                                                     4       Substantive Due Process – Deprivation of Life Without Due Process (42 U.S.C. §1983)
                                                     5     (By Plaintiff THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV, by and through
                                                     6                         its administrator of the estate against all Defendants)
                                                     7       56. Plaintiffs repeat and re-allege each and every allegation in the preceding paragraphs of
                                                     8    this Compliant with the same force and effect as if fully set forth herein.
                                                     9       57. DECEDENT had a cognizable interest under the Due Process Clause of the Fourteenth
                                                     10   Amendment of the United States Constitution to be free from state actions that deprive him of
                                                     11   life, liberty, or property in such a manner as to shock the conscience, including, but not limited
                                                     12   to, unwarranted state interference in Plaintiff’s familial relationship with his parents and siblings.
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13      58. Furthermore, Defendant DOE OFFICERS deprivation of DECEDENT without due
                                                     14   process of law caused him extreme pain and suffering, and loss of life, earning capacity and his
                                                     15   relationship with his parents, siblings, and friends.
                                                     16      59. Moreover, Defendant DOE OFFICERS’ actions deprived Plaintiff of the life-long love,
                                                     17   companionship, support, society, care, and sustenance of his father and mother, and will continue
                                                     18   to be so deprived for the remainder of their lives.
                                                     19      60. As a result of their conduct, Defendants are liable for DECEDENT’s injuries, either
                                                     20   because they were integral participants in the deprivation of life without due process, or because
                                                     21   they failed to intervene to prevent these violations.
                                                     22      61. The claim against Defendant CITY and DOE OFFICERS is based upon Plaintiff’s
                                                     23   allegation that SJPD policies, practices or customs were a cause of the injuries suffered by
                                                     24   DECEDENT and Plaintiff herein, and as set forth above.
                                                     25      62. As a direct and legal result of Defendants’ acts and omissions, Plaintiff suffered damages,
                                                     26   including, but not limited to, loss of earnings and earning capacity, loss of enjoyment of life, pain
                                                     27   and suffering, physical injuries and sickness, emotional distress, funeral and burial expenses,
                                                     28   attorneys fees, costs of suit, other pecuniary losses not yet ascertained and the loss of


                                                                                                       -9-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 10 of 17




                                                     1    DECEDENT’s love, affection, society and companionship.
                                                     2       63. Plaintiff is informed and believes and thereon alleges that the conduct of DOE
                                                     3    OFFICERS were willful, wanton, malicious, an done with reckless disregard for the rights and
                                                     4    safety of DECEDENT and therefore warrants the imposition of exemplary and punitive damages
                                                     5    as to DOE OFFICERS in an amount to be determined at time of trial.
                                                     6       64. Plaintiff brings this claim as a Special Administrator of the DECEDENT’s ESTATE.
                                                     7    Plaintiff also seeks attorneys’ fees under this claim.
                                                     8       65. Plaintiff also prays for relief as hereunder appears.
                                                     9                                      FIFTH CLAIM FOR RELIEF
                                                     10     First and Fourteenth Amendment – Interference with Familial Relationship (42 U.S.C.
                                                     11                                                   §1983)
                                                     12                 (By Plaintiffs in their individual capacities against all Defendants)
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13      66. Plaintiffs repeat and re-allege each and every allegation in the preceding paragraphs of
                                                     14   this Compliant with the same force and effect as if fully set forth herein.
                                                     15      67. DOE OFFICERS, acting or purporting to act in the performance of their official duties as
                                                     16   law enforcement officers, utilized unreasonable and excessive force in seizing and killing
                                                     17   DECEDENT in violation of his Fourth and Fourteenth Amendment rights protected by the
                                                     18   United States Constitution.
                                                     19      68. Defendants’ interference with the intimate human familial relationships (parent-child,
                                                     20   brother-sister, brother-brother) caused DECEDENT extreme pain and suffering, loss of life and
                                                     21   earning capacity. Defendants’ actions also deprived Plaintiffs of the life-long love,
                                                     22   companionship, support, society, care, and sustenance of their parent-child, brother-sister,
                                                     23   brother-brother, and they will continue to be so deprived for the remainder of their lives.
                                                     24      69. Plaintiffs shared intimate human relationships with their son and brother, respectively,
                                                     25   that presupposed deep attachments and commitments to the necessarily few other individuals
                                                     26   with whom they shared not only a special community of thoughts, experiences, and beliefs, but
                                                     27   also distinctively personal aspects of their lives.
                                                     28      70. The claim against Defendant CITY and DOE OFFICERS is based upon Plaintiff’s


                                                                                                       -10-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 11 of 17




                                                     1    allegation that SJPD policies, practices or customs were a cause of the injuries suffered by
                                                     2    DECEDENT and Plaintiff herein, and as set forth above.
                                                     3        71. As a direct and legal result of Defendants’ acts and omissions, Plaintiff suffered damages,
                                                     4    including, but not limited to, loss of earnings and earning capacity, loss of enjoyment of life, pain
                                                     5    and suffering, physical injuries and sickness, emotional distress, funeral and burial expenses,
                                                     6    attorneys fees, costs of suit, other pecuniary losses not yet ascertained and the loss of
                                                     7    DECEDENT’s love, affection, society and companionship.
                                                     8        72. Plaintiff is informed and believes and thereon alleges that the conduct of DOE
                                                     9    OFFICERS were willful, wanton, malicious, an done with reckless disregard for the rights and
                                                     10   safety of DECEDENT. Furthermore, DOE OFFICERS’ actions were motivated by evil motive
                                                     11   or intent, involved reckless or callous indifference to Plaintiffs First and Fourteenth Amendment
                                                     12   rights secured by the United States Constitution. Therefore, their actions warrant the imposition
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   of exemplary and punitive damages as to DOE OFFICERS in an amount to be determined at
                                                     14   time of trial.
                                                     15       73. Plaintiffs bring this claim in their individual capacities and see damages under federal
                                                     16   law for the violation of their rights as parents and siblings of the DECEDENT. Plaintiffs seek
                                                     17   attorneys’ fees under this claim.
                                                     18       74. Plaintiffs also pray for relief as hereunder appears.
                                                     19                                       SIXTH CLAIM FOR RELIEF
                                                     20                      Municipal Liability – Failure to Train (42 U.S.C. §1983)
                                                     21             (By Plaintiffs in their individual capacities against CITY and DOES 6-10)
                                                     22       75. Plaintiffs repeat and re-allege each and every allegation in the preceding paragraphs of
                                                     23   this Compliant with the same force and effect as if fully set forth herein.
                                                     24       76. Defendants DOE OFFICERS acted under color of law;
                                                     25       77. The acts of Defendants DOE OFFICERS deprived DECEDENT and Plaintiffs of their
                                                     26   particular rights under the United States Constitution.
                                                     27       78. The training policies of Defendant CITY were not adequate to train its officers to handle
                                                     28   the usual and recurring situations with which they must deal.


                                                                                                       -11-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 12 of 17




                                                     1        79. Defendant CITY was deliberately indifferent to the obvious consequences of its failure to
                                                     2    train its officers adequately.
                                                     3        80. The failure of Defendant CITY to provide adequate training caused the deprivation of
                                                     4    Plaintiff’s rights by Defendants DOE OFFICERS; that is, Defendants’ failure to train is so
                                                     5    closely related to the deprivation of the Plaintiff’s rights as to be the moving force that caused
                                                     6    the ultimate injury.
                                                     7        81. On information and belief, CITY failed to train DOE OFFICERS properly and
                                                     8    adequately.
                                                     9        82. By reason of the aforementioned acts and omissions, Plaintiff has suffered loss of the
                                                     10   love, companionship, affection, comfort, care, society, training, guidance, and past and future
                                                     11   support of DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s pain
                                                     12   and suffering, loss of enjoyment of life, and death.
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13       83. Accordingly, Defendants CITY and DOES 6-10 each are liable to Plaintiff for
                                                     14   compensatory damages under 42 U.S.C. § 1983.
                                                     15       84. Plaintiff brings this claim as a successor-in-interest to DECEDENT, and seeks both
                                                     16   survival and wrongful death damages under this claim. Plaintiff also seeks attorney’s fees under
                                                     17   this claim.
                                                     18       85. Plaintiffs also pray for relief as hereunder appears.
                                                     19                                    SEVENTH CLAIM FOR RELIEF
                                                     20                          Municipal Liability – Ratification (42 U.S.C. §1983)
                                                     21             (By Plaintiffs in their individual capacities against CITY and DOES 6-10)
                                                     22       86. Plaintiffs repeat and re-allege each and every allegation in the preceding paragraphs of
                                                     23   this Compliant with the same force and effect as if fully set forth herein.
                                                     24       87. Defendants DOE OFFICERS acted under color of law;
                                                     25       88. The acts of Defendants DOE OFFICERS deprived DECEDENT and Plaintiffs of their
                                                     26   particular rights under the United States Constitution.
                                                     27       89. Upon information and belief, a final policymaker, acting under color of law, who had
                                                     28   final policymaking authority concerning the acts of Defendants DOE OFFICERS, ratified


                                                                                                        -12-
                                                                                 PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                      Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 13 of 17




                                                     1    Defendants DOE OFFICERS’ acts and the bases for them. Upon information and belief, the final
                                                     2    policymaker knew of and specifically approved of Defendants DOE OFFICERS’ acts.
                                                     3       90. Upon information and belief, a final policymaker has determined (or will determine) that
                                                     4    the acts of Defendants DOE OFFICERS were “within policy.”
                                                     5       91. By reason of the aforementioned acts and omissions, Plaintiff has suffered loss of the
                                                     6    love, companionship, affection, comfort, care, society, training, guidance, and past and future
                                                     7    support of DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s pain
                                                     8    and suffering, loss of enjoyment of life, and death.
                                                     9       92. Accordingly, Defendants CITY and DOES 6-10 each are liable to Plaintiff for
                                                     10   compensatory damages under 42 U.S.C. § 1983.
                                                     11      93. Plaintiff brings this claim as a successor-in-interest to DECEDENT, and seeks both
                                                     12   survival and wrongful death damages under this claim. Plaintiff also seeks attorney’s fees under
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   this claim.
                                                     14      94. Plaintiffs also pray for relief as hereunder appears.
                                                     15                                   EIGHTH CLAIM FOR RELIEF
                                                     16               Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. §1983)
                                                     17               (By Plaintiffs in their individual capacities against CITY and DOES 6-10)
                                                     18      95. Plaintiffs repeat and re-allege each and every allegation in the preceding paragraphs of
                                                     19   this Compliant with the same force and effect as if fully set forth herein.
                                                     20      96. Defendants DOE OFFICERS acted under color of law;
                                                     21      97. Defendants DOE OFFICERS acted pursuant to an expressly adopted official policy or a
                                                     22   longstanding practice or custom of the Defendant CITY.
                                                     23      98. On information and belief, Defendants DOE OFFICERS were not disciplined,
                                                     24   reprimanded, retrained, suspended, or otherwise penalized in connection with DECEDENT’s
                                                     25   death.
                                                     26      99. Defendants CITY and DOES 6-10, together with other CITY policymakers and
                                                     27   supervisors, maintained, inter alia, the following unconstitutional customs, practices, and
                                                     28   policies:


                                                                                                        -13-
                                                                                 PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                    Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 14 of 17




                                                     1           (a)     Using excessive force, including excessive deadly force;
                                                     2           (b)     Providing inadequate training regarding the use of deadly force;
                                                     3           (c)     Employing and retaining as police officers individuals such as Defendants DOE
                                                     4    OFFICERS, whom Defendant CITY at all times material herein knew or reasonably should have
                                                     5    known had dangerous propensities for abusing their authority and for using excessive force;
                                                     6           (d)     Inadequately supervising, training, controlling, assigning, and disciplining CITY
                                                     7    officers, and other personnel, including Defendants DOE OFFICERS, whom Defendant CITY
                                                     8    knew or in the exercise of reasonable care should have known had the aforementioned
                                                     9    propensities and character traits;
                                                     10          (e)     Maintaining grossly inadequate procedures for reporting, supervising,
                                                     11   investigating, reviewing, disciplining and controlling misconduct by CITY officers, Defendants
                                                     12   DOE OFFICERS;
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.




                                                                 (f)
                       Sacramento, CA 95811




                                                     13                  Failing to adequately discipline CITY police officers, including Defendants DOE
                                                     14   OFFICERS, for the above-referenced categories of misconduct, including “slaps on the wrist,”
                                                     15   discipline that is so slight as to be out of proportion to the magnitude of the misconduct, and
                                                     16   other inadequate discipline that is tantamount to encouraging misconduct;
                                                     17          (g)     Encouraging, accommodating, or facilitating a “blue code of silence,” “blue
                                                     18   shield,” “blue wall,” “blue curtain,” “blue veil,” or simply “code of silence,” pursuant to which
                                                     19   police officers do not report other officers’ errors, misconduct, or crimes. Pursuant to this code of
                                                     20   silence, if questioned about an incident of misconduct involving another officer, while following
                                                     21   the code, the officer being questioned will claim ignorance of the other officers’ wrongdoing.
                                                     22          (h)     Maintaining a policy of inaction and an attitude of indifference towards soaring
                                                     23   numbers of police killings, including by failing to discipline, retrain, investigate, terminate, and
                                                     24   recommend officers for criminal prosecution who participate in killings of unarmed people.
                                                     25      100.        By reason of the aforementioned acts and omissions, Plaintiff has suffered loss of
                                                     26   the love, companionship, affection, comfort, care, society, training, guidance, and past and future
                                                     27   support of DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s pain
                                                     28   and suffering, loss of enjoyment of life, and death.


                                                                                                       -14-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                     Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 15 of 17




                                                     1       101.        Defendants CITY and DOES 6-10, together with various other officials, whether
                                                     2    named or unnamed, had either actual or constructive knowledge of the deficient policies,
                                                     3    practices and customs alleged in the paragraphs above. Despite having knowledge as stated
                                                     4    above, these defendants condoned, tolerated and through actions and inactions thereby ratified
                                                     5    such policies. Said defendants also acted with deliberate indifference to the foreseeable effects
                                                     6    and consequences of these policies with respect to the constitutional rights of DECEDENT,
                                                     7    Plaintiff, and other individuals similarly situated.
                                                     8       102.        By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
                                                     9    other wrongful acts, DOES 6-10 acted with intentional, reckless, and callous disregard for the
                                                     10   life of DECEDENT and for DECEDENT’s and Plaintiff’s constitutional rights. Furthermore, the
                                                     11   policies, practices, and customs implemented, maintained, and still tolerated by Defendants
                                                     12   CITY and DOES 6-10 were affirmatively linked to and were a significantly influential force
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13   behind the injuries of DECEDENT and Plaintiff.
                                                     14      103.        Accordingly, Defendants CITY and DOES 6-10 each are liable to Plaintiff for
                                                     15   compensatory damages under 42 U.S.C. § 1983.
                                                     16      104.        Plaintiff brings this claim as a successor-in-interest to DECEDENT, and seeks
                                                     17   both survival and wrongful death damages under this claim. Plaintiff also seeks attorney’s fees
                                                     18   under this claim.
                                                     19      105.        Plaintiffs also pray for relief as hereunder appears.
                                                     20                                        PRAYER FOR RELIEF
                                                     21          WHEREFORE, Plaintiffs request entry of judgment in their favor against Defendants as
                                                     22   follows:
                                                     23      1. For compensatory damages in whatever amount may be proven at trial, including both
                                                     24   survival damages and wrongful death damages under federal law;
                                                     25      2. For funeral and burial expenses, and loss of financial support;
                                                     26      3. For Punitive damages against the individual defendants in an amount to be proven at trial;
                                                     27      4. For Statutory damages;
                                                     28      5. For interest;


                                                                                                       -15-
                                                                                PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                   Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 16 of 17




                                                     1       6. For reasonable attorneys’ fees, including litigation expenses;
                                                     2       7. For costs of suit; and
                                                     3       8. For such further other relief as the Court may deem just, proper, and appropriate.
                                                     4

                                                     5    Dated: August 17, 2021
                                                     6                                   Respectfully Submitted,
                                                     7                                   SIAS LAW, INC.
                                                     8

                                                     9
                                                                                     /s/ Jason O. Sias
                                                     10                        By: ____________________________
                                                                                     Jason O. Sias
                                                     11                              Counsel for Plaintiffs,
                                                                                     THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV.,
                                                     12
                 T: 888.958.5071 – F. 888.958.5072




                                                                                     BERNADETTE VALLEZ, individually, and as guardian ad litem
                    1809 S Street, Suite 101-291
SIAS LAW, INC.




                                                                                     for X.S.A., B.T. and I.P.T.
                       Sacramento, CA 95811




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28



                                                                                                     -16-
                                                                              PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
                                                                  Case 5:21-cv-06327-NC Document 1 Filed 08/17/21 Page 17 of 17




                                                     1                                   DEMAND FOR JURY TRIAL
                                                     2          Plaintiffs hereby demand a trial by jury.
                                                     3

                                                     4    Dated: August 17, 2021
                                                     5                                 Respectfully Submitted,
                                                     6                                 SIAS LAW, INC.
                                                     7

                                                     8
                                                                                     /s/ Jason O. Sias
                                                     9                         By: ____________________________
                                                                                     Jason O. Sias
                                                     10                              Counsel for Plaintiffs,
                                                                                     THE ESTATE OF FERNANDO ARTURO ALVAREZ, IV.,
                                                     11
                                                                                     BERNADETTE VALLEZ, individually, and as guardian ad litem
                                                     12                              for X.S.A., B.T. and I.P.T.
                 T: 888.958.5071 – F. 888.958.5072
                    1809 S Street, Suite 101-291
SIAS LAW, INC.
                       Sacramento, CA 95811




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28



                                                                                                     -17-
                                                                              PLAINTIFFS’ COMPLAINT FOR DAMAGES AND JURY DEMAND
